DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Lindquist (United States Pre-Grant Publication 2003/0174864).
Claim 1:  Lindquist teaches a system including a camera (16) and a control device (12).  The camera (16) is configured to generate an image of an area in which one or more chips are located. (I.e., betting positions on a gaming table – ¶ 0016.) The control device (12) is configured to, for each of the one or more chips: identify in the image a respective color pattern (features) formed by a respective set of colors on a respective circumferentially extending side face of the respective chip. (¶ 0021) Based on the identified color pattern, the control device determines a respective type or value of the respective chip; and generate an output based on the respective determined types or values of the chips. (¶ 0021)
Claim 2:  The camera is configured to generate an image of a plurality of chips placed on a plurality of betting areas. (¶ 0016) The control device is configured to identify types or values of chips placed on the plurality of betting areas using artificial intelligence or machine learning technology. (¶ 0021) The image recognition program is essentially an AI program. (Image recognition is a recognized field in artificial intelligence.) 
Claim 3:  The plurality of chips are placed at different distances from the camera.  Paragraph 0016 describes a static camera and multiple betting areas. These betting areas are inherently in different places on the table. This means they are at different distances from the camera. The chips are placed in the different betting areas, and are, therefore, at different distances from the camera.
Claim 4:  The control device is further configured to identify a position of the plurality of chips placed on the plurality of betting areas (positions). (¶ 0008 & 0016)
Claim 5: For each of the chips, the respective determination of the respective type or value of the respective chip is based on a respective combination of two or more colors of the pattern on the side face of the respective chip (i.e. features). (¶ 0021)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist as applied to claim 1 above, and further in view of Chapet (United States Pre-Grant Publication 2007/0278314).
Claim 6:  Lindquist teaches the invention substantially as claimed but fails to teach that each of at least one of the set of colors of the respective color pattern extends at least partially in a circumferential direction to a greater degree than an extent to which the respective color extends perpendicularly to the circumferential direction. While Lindquist teaches color patterns (i.e., features – ¶ 0021), Lindquist is silent concerning the visual design of the features. It is clear that Lindquist will function with any desired pattern.  Chapet teaches that each of at least one of the set of colors of the respective color pattern (on a poker chip) extends at least partially in a circumferential direction to a greater degree than an extent to which the respective color extends perpendicularly to the circumferential direction.  In other words, the color is longer than the chip is thick.  Chapet’s Fig 1a shows a color segment (17) that is longer (around the circumference of the chip) than the chip is thick. (Fig 1b shows the relative thickness the chip.)  It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Lindquist in view of Chapet such that each of at least one of the set of colors of the respective color pattern extends at least partially in a circumferential direction to a greater degree than an extent to which the respective color extends perpendicularly to the circumferential direction in order to carry out Lindquist’s disclosure that the chips may have “features.”
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist as applied to claim 1 above, and further in view of McCrea. (United States Patent Number 6,093,103)
Claim 7:  Lindquist teaches the invention substantially as claimed but fails to teach that the control device is configured to identify an error state based on the determined types or values of the one or more chips, and the output is the error identification. McCrea uses a control device that is configured to identify an error state based on the determined types or values of the one or more chips (i.e., whether the player has made the proper wager), and the output is the error identification. (Col 3, 51-53 & 64-67)  This helps the casino maintain security. (Col 3, 46) It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Lindquist in view of McCrea such that the control device is configured to identify an error state based on the determined types or values of the one or more chips, and the output is the error identification in order to help the casino maintain security.
Claim 8:  Lindquist teaches the invention substantially as claimed but fails to teach management of the entire game. McCrea’s control device is configured to manage the entire game by obtaining a game result of a game played using the chips; and for each of one or more players of the game and/or for a casino, determine a respective balance amount, a respective collection amount for the game, and/or a respective payment amount for the game based on (a) the obtained game result, (b) the identified types or values of the chips. (Col 4, 5-20) This automates the playing of the game and increases game security.  It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Lindquist in view of McCrea such that the control device is configured to obtain a game result of a game played using the chips; and for each of one or more players of the game and/or for a casino, determine a respective balance amount, a respective collection amount for the game, and/or a respective payment amount for the game based on (a) the obtained game result, (b) the identified types or values of the chips in order to automate the play of the game and increase game security.
Claim 9:  McCrea’s control device is configured to determine the respective balance amount, collection amount, and/or payment amount further based on one or more numbers of the chips identified in the image and one or positions of a game table at which the control device identifies the chips to be located in the image. (685 – verifies and collects.)
Claim 10:  McCrea’s control device is configured to identify an error state based on the determined balance amount, collection amount, and/or payment amount, and the output is the error identification. McCrea outputs an error message when the player’s wager amount is too low.  (Col 3, 51-53 & 64-67)  This is identifying an error state based on the determined collection amount and the output is the error identification.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799